DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Group II, claims 11-15, drawn to an electrochemical sensor in the reply filed on February 9, 2022 is acknowledged.  Claims 1-10 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Group I, drawn to a method for operating an electrochemical oxygen sensor, there being no allowable generic or linking claim. 
Applicant did not distinctly and specifically point out the supposed errors in the restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 11-15 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki (U.S. Patent Pub. 2015/0377826).
Regarding claim 11, Sasaki teaches an electrochemical sensor (Fig. 1; [0015] line 1: gas sensor 100) comprising: 
a housing (Fig. 1; [0015] line 2: a container 101);
one or more electrodes (Fig. 1; [0015] lines 2-3: a working electrode 102, a counter electrode 103, and a reference electrode 104) located within the housing (Fig. 1: indicating the working electrode 102, the counter electrode 102, and the reference electrode 104 within the container 101); and 
an electrolyte deposited within the housing (Fig. 1; [0017] lines 1-2: the container 101 retains the electrolytic solution 105) configured to electrically connect the one or more electrodes (Fig. 1: indicating the electrolytic solution 105 in direct contact with the electrodes 102, 103, and 104, and thus deemed to be electrically connected with them), wherein the electrolyte (34) comprises an initial concentration of approximately 8 M sulfuric acid ([0051] lines 3-4: the electrolytic solution 105 contains 8.7 M (mol/L) of sulfuric acid; and thus being deemed to be approximately 8M).

The designation “wherein the sensor is configured to detect oxygen in an environment with a relative humidity of approximately 15% or less without recalibrating the sensor using a source of nitrogen” is deemed to be functional limitation in apparatus claims. MPEP 2114 (II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Sasaki teaches all structural limitations of the presently claimed electrochemical sensor and would therefore have the ability to detect oxygen in an environment with a relative humidity of approximately 15% or less without recalibrating the sensor using a source of nitrogen.

Regarding claim 12, Sasaki teaches one or more electrodes comprise a working electrode (Fig. 1; [0015] line 2: a working electrode 102).
The designation “configured to reduce oxygen that enters the sensor via an opening in the housing” is deemed to be functional limitation in apparatus claims. MPEP 2114 (II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Sasaki teaches all structural limitations of the presently claimed electrochemical sensor including the working electrode, and the test gas introduced into the inside of the container 101 via the ventilation passage ([0031] lines 1-2), and thus the working electrode have the ability to reduce oxygen that enters the sensor via an opening in the housing.

Regarding claim 13, Sasaki teaches one or more electrodes comprise a counter electrode (Fig. 1; [0015] lines 2-3: a counter electrode 103).
The designation “configured to provide a chemical balance to the working electrode and oxidize water to produce oxygen” is deemed to be functional limitation in apparatus claims. MPEP 2114 (II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Sasaki teaches all structural limitations of the presently claimed electrochemical sensor including the counter electrode, which would therefore have the ability to provide a chemical balance to the working electrode and oxidize water to produce oxygen.

Regarding claim 14, The designation “configured to prevent oxygen produced at the counter electrode from reacting at the working electrode” is deemed to be functional limitation in apparatus claims. MPEP 2114 (II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Sasaki teaches all structural limitations of the presently claimed electrochemical sensor including the electrolyte that comprises an approximately 8M sulfuric acid, which would therefore have the ability to prevent oxygen produced at the counter electrode from reacting at the working electrode.

Regarding claim 15, the designation “configured to be initially calibrated with nitrogen before use in the field” deemed to be functional limitation in apparatus claims. MPEP 2114 (II).  "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987).  Here, Sasaki teaches all structural limitations of the presently claimed electrochemical sensor and would therefore have the ability to be initially calibrated with nitrogen before use in the field.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAITLYN M SUN whose telephone number is (571)272-6788.  The examiner can normally be reached on M-F: 8:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan V Van can be reached on (571)272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CAITLYN MINGYUN SUN/           Examiner, Art Unit 1795